141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Roberto Nicolas CASTRO, aka:  Roberto N. Castro;  aka:Robert Nicolas Castro, Defendant-Appellant.
No. 96-50306.D.C. No. CR-90-00626-LW.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 13, 1998.

Appeal from the United States District Court for the Central District of California Laughlin E. Waters, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
ORDER*


2
Roberto Nicolas Castro appeals pro se the denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence.  We dismiss for lack of jurisdiction.  See United States v. Lowe, No. 96-50397, slip op. at 1489 (9th Cir.  Feb.18, 1998) (appellate court lacks jurisdiction to review district court's discretionary refusal to apply a retroactive amendment to reduce a sentence under § 3582(c)(2)).1


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Castro also raises claims relating to his conviction and sentence which we do not address because they were not raised below.  See United States v. Johnson, 988 F.2d 941, 945 (9th Cir.1993)